Case 20-10475-BLS Docé66 Filed 03/04/20 Page1of4

UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE

 

Chapter 11
In re:
Case No. 20-10475 (BLS)
CRAFTWORKS PARENT, LLC, et al.,
(Jointly Administered)
Debtors.!
Re: Docket No. 6

 

ORDER (I) AUTHORIZINGTHE DEBTORS TO
(A) FILE A CONSOLIDATED CREDITOR MATRIX AND (B) FILE
A CONSOLIDATED LIST OF THE DEBTORS’ SEVENTY-FIVE (75)

LARGEST UNSECURED CREDITORS AND; (I) GRANTING RELATED RELIEF

Upon consideration of the motion (the “Motion”) of the above-captioned debtors

and debtors in possession (collectively, the “Debtors”) in the above-captioned cases (the “Chapter

 

11 Cases’) for an order (i) authorizing the Debtors to (a) file a consolidated Creditor Matrix and
(b) file a Consolidated Creditor List; and (ii) granting related relief, all as more fully set forth in
the Motion; and the Court having reviewed the Motion and the First Day Declaration and having
heard the statements of counsel regarding the relief requested in the Motion at a hearing before the
Court (the “Hearing”); and the Court having jurisdiction over this matter pursuant to 28 U.S.C.

§§ 157 and 1334 and the Amended Standing Order; and this Court having found that this is a core

 

The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number are: Big River Breweries, Inc. (6292); Brew Moon Colorado, Inc. (5001); Chophouse License, LLC
(2340); Craft Brewery Holding, Inc. (1228); CraftWorks Holdings, LLC (7163); CraftWorks Intermediate Co,
LLC (9810); CraftWorks Parent, LLC (3345); CraftWorks Restaurants & Breweries Group, Inc. (4820);
CraftWorks Restaurants & Breweries, Inc. (2504); CraftWorks Restaurants & Breweries, LLC (0676); GB
Acquisition, Inc. (5175); GB Franchise, LLC (7716); GB Kansas, LLC (0924); GB Maryland, Inc. (6439); GB
Parent, Inc. (1281); GBBR Texas, Inc. (9904); Gordon Biersch Brewery Restaurant Group, Inc. (8023); Harbor
East Brewery, LLC (7759); Logan’s Restaurants, Inc. (9987); Logan’s Roadhouse, Inc. (2074); Logan’s
Roadhouse of Kansas, Inc. (8716); Logan’s Roadhouse of Texas, Inc. (2372); LRI Holdings, Inc. (4571); Old
Chicago Franchising LLC (7249); Old Chicago of Colorado, Inc. (4857); Old Chicago of Kansas, Inc. (0606);
Old Chicago Oregon, LLC (5083); Old Chicago Parker Crossing, Inc. (9218); Old Chicago Taproom, LLC
(5838); Old Chicago Westminster, Inc. (5759); Roadhouse Intermediate Inc. (6159); Roadhouse Midco Inc.
(6337); Roadhouse Parent Inc. (5108); Rock Bottom Arizona, Inc. (4848); Rock Bottom License, LLC (9033);
Rock Bottom of Minneapolis, Inc. (5762); Wadsworth Old Chicago, Inc. (4849); Walnut Brewery, Inc. (7405).
The Debtors’ mailing address is 3011 Armory Drive, Suite 300, Nashville, TN 37204.
Case 20-10475-BLS Docé66 Filed 03/04/20 Page 2 of 4

proceeding pursuant to 28 U.S.C. § 157(b)(2); and this Court having found that venue of this
proceeding and the Motion is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court
having found that the Debtor’s notice of the Motion and opportunity for a hearing on the Motion
were appropriate under the circumstances and no other notice need be provided; and this Court
having determined that the legal and factual bases set forth in the Motion and at the Hearing
establish just cause for the relief granted herein; and upon all of the proceedings had before this
Court; and after due deliberation and sufficient cause appearing therefor, it is
HEREBY ORDERED THAT:

1. The Motion is GRANTED as set forth herein.

2. The Debtors are authorized, but not directed, to file a single, consolidated
creditor matrix, which matrix shall be deemed to satisfy the requirements of section 521(a) of the
Bankruptcy Code, Bankruptcy Rule 1007(a) and Local Rules 1007-1, 1007-2 and 2002-1(f)(v).

3. The Debtors are authorized, but not directed, in their discretion, to submit a
consolidated list of the seventy-five (75) largest unsecured creditors; provided that if any of these
Chapter 11 Cases converts to a case under chapter 7 of the Bankruptcy Code, the applicable Debtor
shall file a list of its own top twenty (20) unsecured creditors.

4. When serving any notice in these Chapter 11 Cases on the Debtors’
employees, the Claims and Noticing Agent, and, where applicable, the Clerk of the Court, shall
use the Debtors’ employees’ home address.

5. The Claims and Noticing Agent is authorized to post a version of the
Creditor Matrix on the case website (https://cases.primeclerk.com/craftworks/) that does not

specify address information for individual creditors.

 
Case 20-10475-BLS Docé66 Filed 03/04/20 Page 3of4

6. Nothing contained in the Motion or this Order, nor any payment made
pursuant to the authority granted by this Order, shall constitute or be construed as (a) an admission
as to the validity of any claim against the Debtors, (b) a waiver of the Debtors' rights to dispute the
amount of, basis for, or validity of any claim against the Debtors, (c) a waiver of any claims or
causes of action that may exist against any creditor or interest holder, (d) promise to pay any claim,
(e) an approval, assumption, adoption, or rejection of any agreement, contract, program, policy, or
lease between the Debtors and any third party under section 365 of the Bankruptcy Code, or (f)
otherwise affecting the Debtors’ rights under section 365 of the Bankruptcy Code to assume or
reject any executory contract or unexpired lease.

7. Nothing contained in the Motion or this Order shall be construed to (a)
create or perfect, in favor of any person or entity, any interest in cash of a Debtor that did not exist
as of the Petition Date or (b) alter or impair any security interest or perfection thereof, in favor of
any person or entity, that existed as of the Petition Date.

8. Nothing herein shall create, nor is intended to create, any rights in favor of
or enhance the status of any claim held by any party.

9. Nothing in the Motion or this Order shall be deemed to authorize the
Debtors to make any payments not otherwise due prior to the Final Hearing.

10. Notice of the Motion as provided therein shall be deemed good and
sufficient notice of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Local
Rules are satisfied by such notice.

11. The terms and conditions of this Order are immediately effective and

enforceable upon its entry.
Case 20-10475-BLS Docé66 Filed 03/04/20 Page 4of4

12. The Debtors are authorized and empowered to take all actions necessary to
effectuate the relief granted in this Order in accordance with the Motion.
13. This Court retains exclusive jurisdiction with respect to all matters arising

from or related to the implementation, interpretation, and enforcement of this Order.

Dated: March 4, 2020
Wilmington, Delaware

Be FAC) Toner

THE HONORABLE BRENDAN LINEHAN SHANNON
UNITED STATES BANKRUPTCY JUDGE
